Citation Nr: 9932607	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  96-47 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES


1.  Entitlement to an effective date prior to March 21, 1995, 
for the assignment of a 100 percent rating for incisional 
hernia, awarded pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  

2.  Whether the RO, in adjudicating the veteran's June 1967 
claim for compensation or pension, committed clear and 
unmistakable error in not also inferring a claim for benefits 
under the provisions of the predecessor of 38 U.S.C.A. 
§ 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran had active military service from March 1943 to 
February 1946.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case, as to whether there was error in a prior 
action by the RO, arises from a July 1996 decision, with 
which the veteran expressed disagreement later that same 
month.  A statement of the case was issued in August 1996, 
and a substantive appeal was received in September 1996.  
Thereafter, the case was forwarded to the Board and, in 
February 1998, the Board remanded the matter to have the RO 
consider an inextricably intertwined claim, raised by the 
veteran's representative.  An appeal with regard to that 
claim was then perfected in September 1998.  In due course, 
these matters were returned to the Board in Washington, DC.  

By way of clarification, the Board notes, at the outset, that 
current section 1151 of title 38, United States Code, was 
previously designated as section 351.  Congress redesignated 
former section 351 as section 1151 in Public Law No. 102-83, 
§ 5(a), 105 Stat. 378, 406 (1991).  For consistency, we will 
use the current designation (hereinafter § 1151) in this 
decision.




FINDINGS OF FACT

1.  The veteran filed a VA Form 21-526 (Veteran's Application 
for Compensation or Pension) in June 1967, in which he noted 
that he had recently undergone surgery for removal of part of 
his stomach at VA medical facility, stated that he was unable 
to work, and completed portions of the form indicating a 
claim for a permanent and total disability rating for 
purposes of non-service-connected pension benefits.

2.  In July 1967, the RO denied service connection for 
residuals of gastrectomy and denied a permanent and total 
disability rating for pension purposes, and, in October 1967, 
the RO granted a permanent and total disability rating for 
pension purposes, based upon both the gastrectomy and a large 
incisional hernia resulting from the surgery; after 
notification of these decisions, the veteran did not appeal.

3.  The veteran first filed a claim for compensation pursuant 
to 38 U.S.C.A. § 1151 on March 21, 1995, based upon the 
incurrence of the incisional hernia as a result of the 1967 
hospitalization; that claim was ultimately granted, under a 
liberalized interpretation of section 1151 arising out of a 
1991 judicial precedent and subsequent regulatory amendment, 
with the benefits made effective from the date of the claim.

4.  The 1967 claim did not constitute a claim for benefits 
under section 1151 (or its predecessor, section 351), and the 
record does not show any communication prior to March 21, 
1995, constituting a claim for benefits under either section 
1151 or its predecessor.

5.  Assuming that the veteran had filed a claim for benefits 
under section 1151 (then section 351) in 1967, and that the 
RO's action in its rating decisions of July and October 1967 
constituted a final denial of a claim for benefits under that 
law, the RO's action did not involve clear and unmistakable 
error.



CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date earlier 
than March 21, 1995, for benefits awarded under the 
provisions of 38 U.S.C.A. § 1151, have not been met.  
38 U.S.C.A. §§ 1151, 5110(c) (West 1991); 38 C.F.R. 
§ 3.400(i) (1999).

2.  The appellant has not submitted a viable claim with 
respect to whether there was clear and unmistakable error in 
the RO's failure to consider a June 1967 claim for 
compensation and pension as including a claim for benefits 
under the provisions of the predecessor of 38 U.S.C.A. 
§ 1151.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.105(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the record discloses that the veteran's first 
claim for compensation or pension was filed in March 1947, at 
which time he claimed, in pertinent part, service connection 
for a stomach disorder.  The claim was denied by action of 
the RO later that same month, on the basis that a stomach 
disorder was not shown by the evidence of record.  The 
veteran was notified, by letter, of that decision and of his 
right to appeal; no appeal was filed.  

In June 1967, the veteran submitted to the RO a VA Form 21-
526 (Veteran's Application for Compensation or Pension).  On 
that portion of the form in which it was requested that the 
claimant identify the nature of the disability for which the 
claim was made and the date it began (item 18), there was 
this entry:  "Part of stomach removed at VA hospital 2/67 to 
4/67.  Unable to work."  The following sections of that 
form, items 19, 20, and 21, which the instructions noted 
needed not be completed unless a claim was being made for 
compensation for a disability incurred in service, were left 
blank.  Subsequent portions of the form, which the 
instructions provided were to be completed if total 
disability were being claimed (item 32, et seq.) were 
completed.  Included in the information provided was an entry 
indicating that the veteran had last worked in March 1966.  
The veteran also provided information as to his education, 
his last employment, his previous income, and his anticipated 
income for the present and ensuing year.  In so doing, he 
completed portions of the form (item 41A, et seq.) which, 
according to the instructions thereon, were to be used only 
if he were applying for non-service-connected pension.  There 
was no indication on this form that the veteran sought to 
establish entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151.

Shortly after its receipt of the aforementioned application 
for benefits, the RO obtained a copy of the hospital summary 
for the VA hospitalization of the veteran from February 14, 
1967, to April 12, 1967.  In addition, outpatient treatment 
records dated between April 1967 and August 1967 were 
obtained, together with the report of an examination 
conducted for VA purposes in September 1967.  These showed, 
among other things, that the veteran had presented to the 
hospital after passing bright red blood, having been drinking 
heavily.  History indicated a previous gastrectomy, in 1950, 
for a bleeding ulcer, and treatment in 1961 for acute 
gastritis related to alcohol ingestion.  Tests revealed 
continuous bleeding from the upper stomach and, when the 
hemorrhage did not cease, a laparotomy was performed and the 
old gastroenterostomy was taken down.  This revealed the 
presence of gastritis and an acute gastric ulcer bordering on 
the stoma.  In view of that finding, a higher gastric 
resection was performed and a new gastroenterostomy 
established, complimented by a bilateral vagotomy.  In 
addition, the records showed that the veteran developed a 
severe, postoperative mid-line-abdomen incisional hernia.  
This hernia was considered to have rendered the veteran 
unemployable.

The initial adjudication of the veteran's June 1967 claim was 
completed by the RO in July 1967.  At that time, the RO 
denied both service connection for residuals of gastrectomy 
and a permanent and total rating for purposes of non-service-
connected disability pension.  The veteran was notified of 
this decision, and apprised of his appellate rights, by the 
RO in a letter of July 1967.

After receiving the aforementioned report of VA examination 
from September 1967, and a statement of the veteran's income 
and net worth, the RO awarded him a permanent and total 
disability rating for pension purposes in an October 1967 
rating action, effective from the February 1967 date of his 
admission to the VA hospital.  The basis for the grant of 
pension benefits was that the veteran had, since the 
aforementioned surgery, developed a huge incisional hernia 
that rendered him unemployable.  No appeal was filed by the 
veteran as to any of the actions taken by the RO.

Thereafter, the record reflects that the veteran continued to 
receive pension benefits for approximately the next 28 years.  
No document during this period reflects that the veteran ever 
gave any consideration to benefits contemplated by 
section 1151, or that he believed he was entitled to such 
benefits.  Then, on a Statement in Support of Claim, VA Form 
21-4138, received by the RO on March 21, 1995, the veteran 
described the condition of his abdomen following his 1967 
surgery, and requested compensation for his stomach 
condition.  In making this claim, the veteran stated, "Under 
Gardner vs Derwinski, now finally affirmed by the U.S. 
Supreme Court, I am entitled to service connected disability 
for this condition.  Request this be done forthwith."

Thereafter, the veteran underwent a VA medical examination in 
November 1995.  This again confirmed the presence of the 
large abdominal hernia and, in his report, the examining 
physician commented that the veteran had developed the hernia 
secondary to a wound infection that had followed his 1967 
surgery.  In view of that conclusion, the veteran was granted 
compensation benefits by a February 1996 rating action, 
pursuant to 38 U.S.C.A. § 1151, for a disability 
characterized as "incisional hernia, huge."  That disorder 
was assigned a 40 percent disability evaluation, effective 
from March 21, 1995.  The veteran expressed his disagreement 
with the evaluation he had been assigned and, in a May 1996 
rating action, the RO increased the assigned rating to 100 
percent, effective from March 21, 1995.  

In June 1996, the RO received a statement from the veteran in 
which he expressed his desire to be paid retroactively to 
1967 for the benefits he had been granted with respect to his 
incisional hernia.  It is this matter that is currently 
before the Board.  

II.  Legal Analysis

In this case, the veteran is receiving compensation benefits 
paid at the 100 percent rate pursuant to 38 U.S.C.A. § 1151, 
for disability determined to have arisen from VA medical 
treatment.  The effective date for these benefits has been 
established at March 21, 1995.  The veteran now seeks to 
establish retroactive entitlement to his benefits under 
section 1151, effective from June 1967.

The veteran essentially bases his claim, and this appeal, 
upon two theories.  The first is that his application for 
compensation or pension, received at the RO in June 1967, 
should be construed as having included a claim for benefits 
pursuant to the predecessor of 38 U.S.C.A. § 1151, which 
claim remained unadjudicated until the February 1996 rating 
action in which benefits pursuant to section 1151 were 
initially granted.  Since, under this theory, the claim would 
have remained pending during all that time, it is argued 
that, pursuant to law, the effective date for the award 
should be from the date the claim was received in 1967.  

The veteran's second theory of entitlement, a variation on 
the first, is that the RO committed clear an unmistakable 
error (CUE) in failing to consider his June 1967 claim for 
benefits as including a claim for benefits under the 
provisions of section 1151.  The correction of that error, 
i.e., an adjudication of the claim and the award of benefits, 
should be implemented, so this argument would go, by the 
operation of 38 C.F.R. § 3.105(a), such that it would have 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  Thus, the "corrected" 
decisions of February 1996, whereby section 1151 benefits 
were initially awarded, and of May 1996, whereby a 100 
percent rating was assigned, would be implemented as if made 
in the "reversed" 1967 rating actions, which had failed to 
grant entitlement to section 1151 benefits.  

The veteran has already been found to be currently entitled 
to compensation under the provisions of 38 U.S.C.A. § 1151.  
However, since this appeal involves events spanning a thirty-
year period of time, during which significant changes have 
occurred with respect to section 1151 claims, the Board will 
briefly recount the pertinent history of this area of the 
law.

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1999).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  However, those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted in the Factual Background, above, the veteran filed 
a claim for benefits under section 1151 in March 1995.  
Therefore, under the statute and the opinion of the General 
Counsel cited above, that claim was adjudicated by the RO, 
and was found meritorious, under the version of 38 U.S.C.A. 
§ 1151 extant before the enactment of the recent statutory 
amendment, as interpreted in the Gardner decisions, supra, 
and under the interim rule issued by the Secretary on March 
16, 1995, and adopted as a final regulation on May 23, 1996.  
Thus, neither VA fault nor an event not reasonably 
foreseeable was required for the 1995 claim to be granted.  
On the other hand, if it were to be found that the veteran 
had filed a claim for benefits under section 1151 in June 
1967, the law applicable in an adjudication at that time, 
more than 21 years before the Gardner decision, would have 
required a showing, by the evidence of record, that there had 
been VA fault or an accident which had resulted in the 
claimed disability.

Regarding the veteran's theories of entitlement in this case, 
the Board notes that both approaches are predicated upon his 
assertion that the VA Form 21-526 filed in June 1967 should 
have been treated by the RO as a claim for section 1151 (at 
that time, section 351) benefits.  However, because of the 
significant intervening changes in law governing entitlement 
under section 1151, divergent analyses can flow from this 
assertion.

If we were to find that there was, in fact, a section 1151 
claim filed in June 1967, which went unadjudicated until the 
1990's, then the veteran would be entitled to have the claim 
adjudicated under the version of the law most favorable to 
him, i.e., the post-Gardner, pre-Public Law No. 104-204 
interpretation, under which the claimed disability need only 
to have resulted from the VA hospitalization or medical or 
surgical care in order to be compensable.  See Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).

If we were to find, as it appears the veteran is inviting us 
to do in the alternative, that the action taken by the RO in 
1967, which ultimately granted pension and denied service 
connection for a stomach disorder, also constituted a denial 
of section 1151 benefits, then, in determining whether that 
action was clearly and unmistakably erroneous, we would be 
required, under judicial precedents with regard to CUE, to 
apply the law in effect at that time, which required evidence 
of VA fault or accident leading to the disability.  See 
Russell v. Principi, 3 Vet.App. 310, 313 (1992).

A.  Earlier effective date

The Board observes that, under applicable criteria, the award 
of benefits for disability due to hospitalization shall be 
the date the injury was suffered if a claim is received 
within one year after that date; otherwise, the date of 
receipt of the claim.  38 C.F.R. § 3.400(i).  Thus, it will 
be necessary in this case to examine the record to determine 
whether there is evidence of receipt of a section 1151 claim 
prior to March 21, 1995, the current effective date for the 
award of benefits under that statute.  

Pursuant to 38 C.F.R. § 3.151(a), a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 C.F.R. § 3.150, sets forth 
instruction as to forms to be furnished claimants applying 
for benefits.  It specifically provides, however, that 
"[w]hen disability or death is due to Department of Veterans 
Affairs hospital treatment . . . or surgical treatment, . . . 
a specific application for benefits will not be initiated.  
38 C.F.R. § 3.150(c).  Furthermore, with regard to claims 
stemming from "[i]njury due to hospital treatment, etc.": 

A formal claim for pension, compensation, . . . or 
any statement in a communication showing an intent 
to file a claim for disability or for death 
benefits resulting from . . . hospitalization, 
medical or surgical treatment . . . may be accepted 
as a claim.  

38 C.F.R. § 3.154.   

In view of the foregoing, it is apparent that a formal 
application for benefits pursuant to the provisions of 
section 1151 is not necessary to initiate a claim under that 
statute.  Indeed, the Board is not aware of any VA form which 
is specifically designed to serve as an application for 
benefits under section  1151.  At the same time, however, 
there obviously must be some indication, in the records 
associated with a particular veteran, that raises a question 
concerning his or her entitlement to benefits under 
section 1151, before it could be expected that the RO would 
undertake an adjudication, and issue a decision, regarding 
that question.  It is certainly unreasonable to think that, 
with every document generated concerning each veteran, or 
every communication received from a veteran, the RO would 
have to consider entitlement under section 1151, in addition 
to whatever matter was expressly raised in that document or 
communication.  Nevertheless, it would appear that, once the 
question of entitlement to benefits under section 1151 is 
raised (no matter how), 38 C.F.R. § 3.154 would permit a 
formal application for pension or compensation to be 
construed as the claim for benefits under section 1151.  That 
application could then serve as the claim from which an 
effective date could be awarded, should the matter be 
granted.  

Indeed, resort to the regulatory history shows that section 
38 C.F.R. § 3.154, first issued effective May 29, 1959 (in 
language derived from former VA Regulation 1026), required 
that a statement in a communication to VA must show intent to 
file a claim for additional disability or death benefits due 
to training, hospitalization, or medical or surgical 
treatment, and be received within two years after such injury 
or aggravation was suffered, in order to be considered a 
claim for benefits pursuant to section 1151.  38 C.F.R. 
§ 3.154 (1959).  That regulation was consistent with the 
statutory two-year limit for receipt of claims pursuant to 
section 1151, which then provided that no benefits could be 
paid where a claim for benefits had not been received within 
two years of the injury or aggravation due to VA treatment.  
See 38 U.S.C. § 351 (as in effect in 1959).

Section 3.154 was amended, effective July 20, 1961, to permit 
acceptance of a formal claim for compensation, pension, or 
dependency and indemnity compensation as a claim under 38 
U.S.C. 351.  The justification provided for the amendment, 
was that "[t]here have been instances when a veteran did not 
know that hospitalization was responsible for additional 
disability until the 2-year statutory period for filing a 
claim had elapsed.  Under the revised regulation a claim 
under 38 U.S.C. 351 will be assumed where, for example, a 
formal claim for compensation is received from a veteran 
which does not make specific reference to the incurrence or 
aggravation of additional disability as a result of 
hospitalization."  See Compensa-tion and Pension -- 
Transmittal Sheet 217 (July 20, 1961).  The amended version 
of section 3.154, entitled "Injury due to hospital 
treatment, etc." provided, "A formal claim for pension, 
compensation, dependency and indemnity compensation or any 
statement in a communication showing an intent to file a 
claim for disability or for death benefits resulting from 
training, hospitalization, medical or surgical treatment, or 
examination, filed within 2 years after the injury or 
aggravation was suffered, or death occurred, may be accepted 
as a claim."  38 C.F.R. § 3.154 (1962).  

The regulatory history of this amendment makes it clear that 
no reference to section 1151, or of any intent to file a 
claim for benefits for any disability resulting from VA 
treatment, is required in order for the formal claim to be 
considered a claim for benefits pursuant to section 1151.  
The only remaining requirement was that a formal claim be 
received within two years after the injury, aggravation, or 
death.

The two-year statutory time limit for filing claims pursuant 
to section 1151 was eliminated by Public Law 87-825.  In 
response to the removal of the two-year statutory time limit, 
VA amended section 3.154 to its present form, which allows a 
formal claim for pension, compensation, dependency and 
indemnity compensation, or any statement showing an intent to 
file for benefits resulting from VA treatment to be accepted 
as a claim.  38 C.F.R. § 3.154 (1962-1999).  The language of 
the regulation shows that either a formal claim for benefits 
or a statement showing intent to file a claim for benefits 
for a disability due to VA treatment is required for the 
claim to be considered a claim for benefits pursuant to 
section 1151.

It appears to the Board that section 3.154 was amended, 
effective December 1, 1962, with the express purpose of 
allowing a formal claim for benefits to establish an 
effective date for benefits pursuant to section 1151.  
Indeed, given the elimination of the statutory two-year limit 
for the acceptance of claims, VA would have also eliminated 
section 3.154 unless that regulation, as amended, was 
intended to establish an effective date for claims for 
benefits due to VA treatment where the cause of injury, 
aggravation, or death was discovered at a later date.

The Board is fully aware that an application for benefits 
which has not been finally adjudicated is a pending claim.  
38 C.F.R. § 3.160(c).  See Isenhart v. Derwinski, 3 Vet.App. 
177 (1992).  In this regard, the issue raised by this case 
(separate and apart from the CUE issue) is whether the RO 
should have recognized the veteran's claim in June 1967 as a 
claim for section 1151 benefits; if so, it would appear that 
such claim went unadjudicated until 1996.  The Court of 
Appeals for Veterans Claims held, in Isenhart, supra, that a 
widow who had filed a claim for dependency and indemnity 
compensation (DIC) based upon her belief that the veteran's 
death was service-connected, on a VA form which can also be 
used to claim non-service-connected death pension, was 
entitled to an adjudication of the death penson issue, even 
though she had crossed out the pension sections of the form.

That decision of the Court, however, was based upon statutory 
and regulatory language different from that applicable here.  
Isenhart was governed by 38 U.S.C.A. § 5101(b)(1), which 
mandates that a claim for DIC "shall" also be considered to 
be a claim for death pension, and vice versa; and 38 C.F.R. 
§ 3.152(b)(1), requiring that a claim for DIC "will" also 
be considered a claim for death pension, and vice versa.  As 
the Court stated therein, "The statute does not give the 
Secretary an option; nor does it permit the Secretary to 
delve into the intent of the claimant; nor does it allow a 
claimant to make an election. As a matter of law, a claim for 
DIC shall be considered as a claim for a pension and a claim 
for a pension shall be considered a claim for DIC."

In contrast, the statute is silent as to a veteran's claim 
for disability pension being considered a claim for 
disability compensation.  38 U.S.C.A. § 5101(a) simply 
requires a claim to be filed, and the implementing regulation  
states, in pertinent part, "A claim by a veteran for 
compensation may be considered a claim for pension; and a 
claim by a veteran for pension may be considered a claim for 
compensation."  38 C.F.R. § 3.151(a) (emphasis added).  The 
Court has held, in a related context, that "[t]he Secretary 
is not automatically required to treat every compensation 
claim as also being a pension claim or vice versa."  Stewart 
v. Brown, 10 Vet.App. 15, 18 (1997).  The Court acknowledged, 
in Stewart, that the word "may," which appears in the 
regulation above, confers discretion upon the Secretary to 
determine the nature of a given claim.  See Willis v. Brown, 
6 Vet.App. 433, 435 (1994) (the operative word "may," in 
the regulation, clearly indicates discretion).

Under the applicable statutes and regulations, the effective 
date for a grant of benefits under section 1151 is the date 
of receipt of the claim (or the date of the injury, if the 
claim is filed within one year).  38 U.S.C. § 5110(a), (c); 
38 C.F.R. § 3.400(i).  A claim is a written communication 
"requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p). 
The benefit sought must be identified in any informal claim. 
38 C.F.R. § 3.155(a).

The evidence of record shows that the RO, in 1967, considered 
the veteran's application, on Form 21-526, to be a claim for 
service-connected disability compensation for a stomach 
disorder (for which he had recently undergone surgery) and a 
claim for non-service-connected disability pension.  Both 
claims were initially denied, then, after evaluation of 
further medical evidence, the pension claim was granted.  The 
Board can discern no indication of any kind that the veteran 
intended to claim anything else than the benefits adjudicated 
by the RO.  The mere mention of the fact that he had recently 
been treated in a VA medical facility does not, in our view, 
rise to the level of a claim for section 1151 benefits.

Moreover, since the law at that time (and for a quarter of a 
century thereafter) required proof of VA fault or accident in 
order to warrant payment of section 1151 benefits, and the 
veteran submitted neither an allegation nor any evidence in 
support of such a finding, it was eminently reasonable for 
the RO, exercising its discretion, to have identified no such 
claim.  We would note, parenthetically, that the veteran's 
reference, in his 1995 claim, to the Gardner litigation 
appears to have signalled his awareness that a significant 
change in the law had occurred, which might entitle him to 
benefits not heretofore available.

Therefore, under the facts of this case, we find that the 
veteran's formal claim for benefits received in June 1967 was 
properly not accepted as a claim for benefits arising out of 
hospital treatment, and that, as a result, no claim for 
section 1151 benefits has been pending since that time.  

Since we have concluded that the veteran's June 1967 claim 
for compensation or pension did not include a claim for 
benefits under section 1151, it obviously does not serve as a 
basis from which to assign an effective date for an award of 
those benefits.  Nevertheless, the evidence subsequent to the 
1967 claim still must be examined to determine whether a 
claim may be considered to have been received prior to the 
March 1995 claim, from which these benefits were ultimately 
awarded. 

As mentioned earlier in this decision, a review of the 
records dated between June 1967 and March 1995 fails to show 
any on which benefits under section 1151 were raised.  
Moreover, the record does not show that the veteran submitted 
any formal claim for benefits during this period, other than 
one for dependent's educational assistance in 1988.  This 
clearly was not a formal claim for compensation or pension, 
and may not be considered a claim for benefits due to injury 
from hospital treatment, under 38 C.F.R. § 3.154.  

Since the evidence does not show that the veteran submitted 
any application for benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 at any time prior to March 21, 1995, and 
since that date was well beyond one year from when the 
disability at issue was incurred, there is no basis on the 
current record for awarding section 1151 benefits effective 
earlier than the date currently assigned.  

B.  Clear and unmistakable error

Regarding that portion of the veteran's claim alleging that 
an earlier rating action, presumably either the RO's July 
1967 or its October 1967 decision, contained clear and 
unmistakable error, it is observed that the applicable legal 
criteria, found at 38 C.F.R. § 3.105(a), provide that 
previous determinations on which an action was predicated 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  

The Court of Appeals for Veterans Claims has propounded a 
three-pronged test to determine whether clear and 
unmistakable error (CUE) was present in a prior 
determination.  The criteria are:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed a the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet.App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet.App. 310 (1992) (en banc).  

This aspect of the veteran's appeal requires him to shift his 
premise somewhat.  In seeking an earlier effective date based 
upon a previously pending claim, he needed to establish that 
the 1967 claim sought section 1151 benefits and was never 
finally adjudicated before the granting of benefits effective 
in 1995.  However, in order to attack the RO's 1967 action on 
the basis of CUE, he must establish that it was final.  See 
Best v. Brown, 10 Vet.App. 322, 325 (1997), in which the 
Court held that, if a challenged rating decision is nonfinal, 
it cannot be attacked on a CUE basis.

The Board has found, hereinabove, that there was no 1967 
claim for section 1151 benefits.  If there was no claim, it 
follows that there was no denial of a claim which one might 
attack as involving CUE.  However, we will assume, for the 
purpose of the required CUE analysis, that there was such a 
claim, and that it was implicitly and finally denied by the 
RO in 1967.  See, e.g., Matter of Smith, 10 Vet.App. 311, 314 
(1997), holding that, where VA fails to adjudicate a claim 
that was reasonably raised, the net outcome for the veteran 
amounts to a denial of the benefit sought. 

In Fugo v. Brown, 6 Vet.App. 40, 43-44 (1993), the Court 
refined and elaborated on the test originally set forth in 
Russell, supra.  In Fugo, the Court stated, 

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of fact or 
of law, that when called to the attention of 
later reviewers compels the conclusion, to 
which reasonable minds could not differ, that 
the result would have been manifestly different 
but for the error. . . . 

    If a claimant-appellant wishes to 
reasonably raise CUE there must be some degree 
of specificity as to what the alleged error is 
and, unless it is the kind of error . . . that, 
if true, would be CUE on its face, persuasive 
reasons must be given as to why the result 
would have been manifestly different but for 
the alleged error.  It must be remembered that 
there is a presumption of validity to otherwise 
final decisions, and that where such decisions 
are collaterally attacked, and a CUE claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.  

See Grover v. West, 12 Vet.App. 109, 111-112 (1999); Daniels 
v. Gober, 10 Vet.App. 474, 478 (1997).  See also Bustos v. 
West, 179 F.3d 1378 (Fed.Cir. 1999), expressly adopting the 
"manifestly changed the outcome" language in Russell.

Although the veteran's 1995 claim for section 1151 benefits 
was expressly based upon the Gardner court decision, issued 
in 1991 and ultimately affirmed by the Supreme Court in 1994, 
an adjudication of such a claim in 1967 would have been 
accomplished under the pre-Gardner state of the law.  At that 
time, VA regulation, at 38 C.F.R. § 3.358(c)(3), required 
evidence of negligence or other fault on the part of VA, or 
the occurrence of an accident or an otherwise unforeseen 
event, to establish entitlement to benefits under 38 U.S.C.A. 
§ 1151.  While the veteran might have asserted, at the time, 
that such criteria were met, citing, for example, the wound 
infection that ensued after his abdominal surgery, he did not 
do so.  Without treading upon the prerogatives of medical 
experts, and ever mindful of Colvin v. Derwinski, 1 Vet.App. 
171 (1991), we believe it is fair to say that the occurrence 
of an infection following surgery is not, per se, evidence of 
fault or unforeseen accident.  Thus, medical evidence would 
be needed to support his claim.

The Court of Appeals for Veterans Claims has recently held 
that the requirements for a well-grounded claim under section 
1151 are, paralleling those generally set forth for 
establishing other service-connection claims, as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and 
(3) medical evidence of a nexus (i.e., a link or a 
connection) between that asserted injury or disease and the 
current disability.  See Jones v. West, 12 Vet.App. 460, 464 
(1999).  Therefore, as noted above, a claim for benefits 
under the provisions of 38 U.S.C.A. § 1151 must be supported 
by medical evidence of additional disability that resulted 
from VA hospitalization or medical or surgical treatment.  

In view of the foregoing, and realizing that the Court's 
current well-groundedness analysis did not exist in 1967, the 
Board finds that the veteran has not alleged CUE with the 
degree of specificity required under the law and judicial 
precedent.  He vaguely asserts that his claim should have 
been recognized in 1967, but he has offered no opinion of a 
medical professional to the effect that there was negligence 
or an unforeseen incident which led to his incisional hernia.  
As the Court stated in Fugo, supra, "simply to claim CUE on 
the basis that previous adjudications had improperly weighed 
and evaluated the evidence can never rise to the stringent 
definition of CUE. . . .  Similarly, neither can broad-brush 
allegations of 'failure to follow the regulations' or 
'failure to give due process,' or any other general, non-
specific claim of 'error.'"

Even if the veteran had made out a threshold claim of CUE in 
the RO's 1967 action (actually, non-action) with respect to 
his putative claim under section 1151, his claim would fail 
under the three-part test articulated in Russell, supra, and 
other cases.  This result would follow because:  (1) the 
facts, i.e., the pertinent medical records, were before the 
adjudicators in 1967; (2) whether a decision favorable to the 
veteran would have been made is, by the nature of the medical 
complexities involved, clearly a debatable issue; and (3) the 
law in existence at that time was far different from that 
applicable when the claim for section 1151 benefits was 
granted in the 1996 RO decision.

In sum, no error was committed by the RO in failing to 
adjudicate a claim for benefits under the provisions of the 
predecessor of 38 U.S.C.A. § 1151, in either its July or 
October 1967 rating action, and a viable claim of CUE on this 
theory is not present.  Accordingly, the veteran's claim in 
this regard must be denied. 


ORDER

Entitlement to an effective date earlier than March 21, 1995, 
for the award of benefits under the provisions of 38 U.S.C.A. 
§ 1151, is denied.

The veteran's appeal, as to his claim that there was clear 
and unmistakable error in the RO's failure to consider a June 
1967 claim for compensation or pension as including a claim 
for benefits under the provisions of the predecessor of 
38 U.S.C.A. § 1151, is denied. 


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

